DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 – 5, 10 – 11, 17 – 18 are objected to because of the following informalities:  
Claim 4, page 58, line 30 – 31 should read “predicting a first background noise loudness in a first region during the defined time period based on the model;” because the limitation “generating a predicted background noise loudness in the geographic region during a defined time period using a model” is recited in claim 1, page 58, line 10 – 11.
Claim 5, page 59, line 9 – 10 should read “generating, based on the model and for each of the plurality of regions in a map, 10a predicted background noise loudness of the respective region;” because the limitation “a model” is introduced in claim 1, page 58, line 11 and the limitation “a plurality of region” is introduced in claim 1, page 58, line 11.
Claim 5, page 59, line 19 should read “routing the aircraft over the selected route.” Because the limitation “identifying an origin and destination of an aircraft” is recited in claim 5, page 59, line 11.
Claims 10 - 11 describe a non-transitory computer readable storage medium that has substantially same scope as claims 4 - 5. Therefore, claim 10 – 11 are objected for the same reason as described in claims 4 - 5 above.
Claims 17 – 18 describe a method that has substantially same scope as claims 4 - 5. Therefore, claim 17 - 18 are objected for the same reason as described in claims 4 - 5 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, page 58, line 11 – 14 recite “the model trained on training data including historical measurements of the dynamic feature data for a plurality of regions over a plurality of training time periods and static features of the plurality of regions” There is lack of antecedent basis for the limitation “the dynamic feature data for a plurality of regions”.
Claim 8 describes a non-transitory computer readable storage medium that has substantially same scope as claim 1. Therefore, claim 8 is rejected under 112b rejection for the same reason as described in claim 1 above.
Claim 14 describes a non-transitory computer readable storage medium that has substantially same scope as claim 1. Therefore, claim 14 is rejected under 112b rejection for the same reason as described in claim 1 above.
Claims 2 - 7 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2 - 7 are rejected for the same reason as claim 1 above.
Claims 9 – 13 are dependent on claim 8 and do not cure the deficiencies thereof, therefore claims 9 - 13 are rejected for the same reason as claim 8 above.
Claims 15 – 20 are dependent on claim 14 and do not cure the deficiencies thereof, therefore claims 15 - 20 are rejected for the same reason as claim 14 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 8 – 9, 14 - 16 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.

Regarding to claim 1,
101 Analysis – Step 1 
Claim 1 is directed to a system. Therefore, claim 1 is within at least one of the four statutory categories. 

101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites: 

A system, comprising : 
hardware processing circuitry; 
5one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: 
receiving measurements of dynamic feature data for a geographic region; 
determining static features for the geographic region; and 
10generating a predicted background noise loudness in the geographic region during a defined time period using a model, the model trained on training data including historical measurements of the dynamic feature data for a plurality of regions over a plurality of training time periods and static features of the plurality of regions, 15wherein the geographic region is absent from the plurality of regions, wherein the defined time period occurs after the plurality of training time periods.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Specifically, the “determine static feature for the geographic region” encompasses a person evaluating the received measurements of dynamic feature data to determine static features of the region. Furthermore, the “generating a predicted background noise loudness in the geographic region” encompasses that same person making an evaluation, observation or judgment to predict background noise loudness of the region, in their mind, based on the received data or the data evaluated from the determined static features. Accordingly, the claim recites at least one abstract idea. 

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A system, comprising : 
hardware processing circuitry; 
5one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: 
receiving measurements of dynamic feature data for a geographic region; 
determining static features for the geographic region; and 
10generating a predicted background noise loudness in the geographic region during a defined time period using a model, the model trained on training data including historical measurements of the dynamic feature data for a plurality of regions over a plurality of training time periods and static features of the plurality of regions, 15wherein the geographic region is absent from the plurality of regions, wherein the defined time period occurs after the plurality of training time periods.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 

Regarding the additional limitations of “hardware processing circuitry”, “one or more hardware memories” and “a model”, examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the “hardware processing circuitry”, the “one or more hardware memories” and the “model” are recited at a high level of generality and merely automates the determining steps, therefore acting as generic computers to perform the abstract idea. The “model trained on training data” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Therefore, the additional limitations are no more than mere instructions to apply the exception using a computer. The additional limitation “receiving measurements of dynamic feature data for a geographic region;” is directed to a data gathering process that provides insignificant extra-solution activity. 


Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “hardware processing circuitry”, “one or more memories” and “a model” amount to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the additional limitation “receiving measurements of dynamic feature data for a geographic region” is directed to a data gathering process, therefore, does not providing inventive concept. Hence, the claim is not patent eligible. 

Dependent claims 2 – 3 do not recite any further limitations that cause the claims 2 - 3 to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Specifically, claim 2 does not recite additional limitations that amount more than the judicial exception. Claim 3 recites “determining a route for an aircraft based on the predicted background noise loudness in the geographic region.” Examiner submits that this limitation is directed to mental processes as it encompasses a person to make judgment to decide a most suitable route for an aircraft based on received data. Therefore, dependent claims 2 - 3 are not patent eligible under the same rationale as provided for in the rejection of claim 1.

Claims 8 - 9 describe a non-transitory computer readable storage medium that has substantially same scope as claims 1, 3 respectively. Therefore, the 101 analysis of claim 8 – 9 are similar to the 101 analysis of claims 1, 3 respectively above.

Claims 14 - 16 describe a method that has substantially same scope as claims 1 - 3 respectively. Therefore, the 101 analysis of claim 14 - 16 are similar to the 101 analysis of claims 1 – 3 respectively above.

Therefore, claims 1 – 3, 8 – 9, 14 – 16 are ineligible under 35 USC §101.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 12, 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kubie et al. (Publication No. US 20190189016 A1; hereafter Kubie) in view of Beckman et al. (Publication No. US 20170154618 A1; hereafter Beckman).
Regarding to claim 1, Kubie teaches A system, comprising : 
	hardware processing circuitry; ([Par. 0020], “noise exposure updater 210 is implemented with one or more software modules stored in a memory and executable by one or more processors.”)
	5one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations ([Par. 0020], “noise exposure updater 210 is implemented with one or more software modules stored in a memory and executable by one or more processors”) comprising: 
		receiving measurements of dynamic feature data for a geographic region; ([Par. 0026], “The amount of adjustment or increment of a property's noise exposure value 227, may
account for one or more of a proximity of a given property to the new flight path, a duration of an
additional noise exposure for the property due to the new flight path, a noise level of the additional noise exposure for the property due to the new flight path, or a frequency of cumulative noise exposures for the property. Other noise related factors may also be considered when adjusting noise exposure values 227.”; [Par. 0034], “accessing public transportation schedules and scheduling the timing of flybys during noisy times (e.g., during rush hour bus schedules, while trains are in the area, etc.).” wherein the “a frequency of cumulative noise exposure for the property” and “receiving public transportation schedule such as rush hour bus schedule, while train are in the area” reads on the “dynamic feature for the geographic region”)
		determining static features for the geographic region; ([Par. 0023], “noise exposure updater 210 accesses terrestrial map 230 of neighborhood 100. Terrestrial map 230 may be a proprietary or publically available map and/or map data, such as geographic information system (GIS) map data, that includes property delineations, property types (e.g., zoning classifications, etc.), coordinate/location data, and other available data describing the properties of neighborhood 100. Noise exposure updater 210 uses the terrestrial map 230 to generate a noise exposure map 220, which it stores into noise exposure database 205” wherein the “properties delineations, property types, coordinate/location data, and other available data describing the properties of neighborhood” read on the “static feature”.) and 
		10generating a predicted background noise loudness in the geographic region during a defined time period. ([Par. 0023 – 0024], “Noise exposure updater 210 uses the terrestrial map 230 to generate a noise exposure map 220, which it stores into noise exposure database 205 (process block 310).”; [Par. 0024], “Noise exposure map 400 includes properties A-X indexed to noise exposure values 405. Noise exposure values 405 may include one or more values that represent an amount of noise to which a given property has been exposed overtime (e.g., cumulative noise exposure) by UAV flights. In one embodiment, noise exposure values 405 include heat map values indicative of cumulative noise exposures for each property. In one embodiment, noise exposure values 405 may also include other noise related data, such as a registry for noise complaints, indications of whether a property is deemed noise sensitive or noise insensitive, noise related threshold values, hours/dates of when a given property is deemed noise insensitive vs noise sensitive, etc. In one embodiment, at least one of the noise exposure values 405 for each property is a value that quantifies cumulative noise exposures for that property.”) 


	Kubie teaches to generate a predicted noise exposure for a geographic region based on received dynamic and static feature as described above, but does not explicitly disclose to generate a predicted background noise loudness in the geographic region during a defined time period using a model, the model trained on training data including historical measurements of the dynamic feature data for a plurality of regions over a plurality of training time periods and static features of the plurality of regions, 15wherein the geographic region is absent from the plurality of regions, wherein the defined time period occurs after the plurality of training time periods.

However, Beckman teaches to generate a predicted background noise loudness in the geographic region during a defined time period using a model, the model trained on training data including historical measurements of the dynamic feature data for a plurality of regions over a plurality of training time periods and static features of the plurality of regions, 15wherein the geographic region is absent from the plurality of regions, wherein the defined time period occurs after the plurality of training time periods. ([Par. 0018 – 0019], “extrinsic information or data may include, but is not limited to, environmental conditions (e.g., temperatures, pressures, humidities, wind speeds and directions), times of day or days of a week, month or year when an aerial vehicle is operating, measures of cloud coverage, sunshine, or surface conditions or textures (e.g., whether surfaces are wet, dry, covered with sand or snow or have any other texture) within a given environment, or any other factors that may influence which acoustic energy is reflected, absorbed, propagated or attenuated within the given environment. Intrinsic information or data may include, but is not limited to, operational characteristics (e.g., dynamic attributes such as altitudes, courses, speeds, rates of climb or descent, turn rates, or accelerations; or physical attributes such as dimensions of structures or frames, numbers of propellers or motors, operating speeds of such motors) or tracked positions (e.g., latitudes and/or longitudes) of the aerial vehicles when the acoustic energies are generated or encountered. In accordance with the present disclosure, the amount, the type and the variety of information or data that may be captured regarding the physical or operational environments in which aerial vehicles are operating and correlated with information or data regarding acoustic energies generated or encountered therein is theoretically unbounded. [0019] The extrinsic information or data and/or the intrinsic information or data captured by aerial vehicles during flight may be used to train a machine learning system to associate an aerial vehicle's operations or locations, or conditions in such locations, with acoustic energy (e.g., sound pressure levels or intensities, or frequencies). The trained machine learning system, or a sound model developed using such a trained machine learned system, may then be used to predict noises that maybe expected when an aerial vehicle operates in a predetermined location, or subject to a predetermined set of conditions, at given velocities or positions, or in accordance with any other characteristics.”; [Par. 0090], “noises that are to be generated or encountered by an aerial vehicle may be predicted in accordance with a transit plan for the aerial vehicle, and anti-noises determined based on such predicted noises may be determined based on the transit plan, as well as any other relevant information or data regarding the transit plan, including attributes of an origin, a destination or any intervening waypoints, such as locations, topography, population densities or other criteria.” This is interpreted as a machine learning can be trained to predict background noise of a predetermined flight path of an unmanned vehicle. The training data could be environmental conditions and other attributes like location, topography, population densities associated with a plurality of regions (destination or location UAV had previously traveled). The prediction is generation for an upcoming flight path of the UAV over location that the UAV might not have been traveled. The prediction is generated by the trained machine learning and based on attributes like origin, destination, location, topography or weather. The system used a trained model (previously trained) to predict background noises of upcoming flight path.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kubie to incorporate the teaching of Beckman. The modification would have been obvious because by generating a predicted back noise of a geographic region using a trained model, it allows a quicker and more sufficient technique for predicting background noise of the geographic region comparing to human operation.
	
Regarding to claim 2, the combination of Kubie and Beckman teach the system of claim 1.
Beckman further teaches wherein the generating of the predicted 20background noise loudness predicts the background noise loudness at a particular time of day and a particular date within the defined time period, and the historical measurements of the dynamic feature data are correlated with a time of day and a date of the historical measurements. ([Par. 0043], “the information or data regarding the environmental conditions, operational characteristics or tracked positions may be provided to a machine learning system as training inputs, as well as independently available information such as times of day, or days of a week, month or year, and the information or data regarding the acoustic energies encountered may be provided to the machine learning system as training outputs. The machine learning system may be trained to develop a sound model that recognizes associations between the environmental conditions, operational characteristics and tracked positions and the acoustic energies. Once the machine learning system is sufficiently trained, information or data regarding an expected or planned transit of an aerial vehicle may be provided to the trained machine learning system as an input, and information or data regarding acoustic energies that are anticipated during the expected or planned transit may be received from the machine learning system as outputs. For example, where an aerial vehicle is intended to travel from an origin to a destination on a given day and time, information regarding the coordinates of the origin and the destination, as well as a course or bearing between the origin and the destination, a projected speed and/or altitude of the aerial vehicle or any projected weather conditions on the day and at the time may be provided to the trained machine learning system, and an anticipated acoustic energy(e.g., noise level) may be received from the trained machine learning system.” Wherein the “environmental condition” reads on the “dynamic feature”)

Regarding to claim 3, the combination of Kubie and Beckman teach the system of claim 1.
Kubie further teaches the operations further comprising determining a route for an aircraft based on the predicted background noise loudness in the geographic region. ([Par. 0030], “Upon receipt of a flight routing request (process block 505), flight routing system 215 accesses noise exposure map 220 in noise exposure database 205 (process block 510). Flight routing system 215 references noise exposure map 220 to generate a new flight path 235 over neighborhood 100 that load balances the additional noise exposures that the new flight path 235 will contribute to noise exposure map 220. Flight routing system 215 may consider a number of factors when making flight routing decisions. These factors are tracked on a per property basis using noise exposure records 225 and noise exposure values 227.”)

Regarding to claim 4, the combination of Kubie and Beckman teach the system of claim 3.
Kubie further teaches the operations further comprising: 
	30predicting a first background noise loudness in a first region during a time period; [Par. 0024] “an example noise exposure map 400, which is one possible implementation of noise exposure map 220. Noise exposure map 400 includes properties A-X indexed to noise exposure values 405. Noise exposure values 405 may include one or more values that represent an amount of noise to which a given property has been exposed overtime (e.g., cumulative noise exposure) by UAV flights. In one embodiment, noise exposure values 405 include heat map values indicative of cumulative noise exposures for each property. In one embodiment, noise exposure values 405 may also include other noise related data, such as a registry for noise complaints, indications of whether a property is deemed noise sensitive or noise insensitive, noise related threshold values, hours/dates of when a given property is deemed noise insensitive vs noise sensitive, etc. In one embodiment, at least one of the noise exposure values 405 for each property is a value that quantifies cumulative noise exposures for that property.”; [Par. 0030], “Flight routing system 215 references noise exposure map 220 to generate a new flight path 235 over neighborhood 100 that load balances the additional noise exposures that the new flight path 235 will contribute to noise exposure map 220. Flight routing system 215 may consider a number of factors when making flight routing decisions. These factors are tracked on a per property basis using noise exposure records 225 and noise exposure values 227.” Wherein each property A – X could belong to different geographic region.) 
	Attorney Docket No. 4872.169US158 Client Ref. No. UP-01105USpredicting a second background noise loudness in a second region during the time period; [Par. 0024] “an example noise exposure map 400, which is one possible implementation of noise exposure map 220. Noise exposure map 400 includes properties A-X indexed to noise exposure values 405. Noise exposure values 405 may include one or more values that represent an amount of noise to which a given property has been exposed overtime (e.g., cumulative noise exposure) by UAV flights. In one embodiment, noise exposure values 405 include heat map values indicative of cumulative noise exposures for each property. In one embodiment, noise exposure values 405 may also include other noise related data, such as a registry for noise complaints, indications of whether a property is deemed noise sensitive or noise insensitive, noise related threshold values, hours/dates of when a given property is deemed noise insensitive vs noise sensitive, etc. In one embodiment, at least one of the noise exposure values 405 for each property is a value that quantifies cumulative noise exposures for that property.”; [Par. 0030], “Flight routing system 215 references noise exposure map 220 to generate a new flight path 235 over neighborhood 100 that load balances the additional noise exposures that the new flight path 235 will contribute to noise exposure map 220. Flight routing system 215 may consider a number of factors when making flight routing decisions. These factors are tracked on a per property basis using noise exposure records 225 and noise exposure values 227.” Wherein each property A – X could belong to different geographic region.) 

	determining the first background noise loudness is higher than the second background noise loudness, ([Par. 0033], “flight routing system 215 determines whether properties deemed noise insensitive (e.g., properties S, T, O, P, Q, R, U, V, X and sometimes W or X), are in neighborhood 100 and reside along a potential flight path. If so, routes that pass over or along the noise insensitive properties while still being capable of achieving the goals of the UAV mission (e.g., reaching a destination property, etc.) are favored (process block 530). [0034] In a decision block 535, flight routing system 215 determines whether properties deemed noise sensitive (e.g., properties A-L, N, and sometimes W or X), are in neighborhood 100 and reside along the potential flight path. If so, process 500 continues to a process block 540 where a number of noise mitigation and load leveling strategies may be employed to route the new flight path over or along these noise insensitive properties” this is interpreted as when there is noise sensitive properties along the flight path, the system could reroute the flight path to fly along other noise insensitive properties. Noise insensitive properties are those area that can tolerate noise or already been noisy as described in [Par. 0017]) and 
	5routing the aircraft through the first region during the time period in response to the determination. ([Par. 0032], “In a decision block 515, flight routing system 215 considers whether a new flight path 235 will cause one or more properties to exceed an associated noise threshold. If a noise threshold of one or more properties will be exceeded by a potential new flight path 235, then flight routing system 215 will attempt to reroute new flight paths away from such properties (process block 520). Noise thresholds may be associated with a cumulative noise exposure value (e.g., heat map value), a frequency of noise exposure incidents (e.g., frequency of the cumulative noise exposures for a given property), whether or not a threshold number of noise complaints have been registered for a given property, or otherwise. In one embodiment, multiple thresholds may be associated with a given noise exposure value. As each threshold is exceeded, or based upon the amount a single threshold has been exceeded, the likelihood that a route will be directed away from a given property may also increase. In some embodiments, rerouting away from a given property having one or more noise related thresholds exceeded may increase with exponential likelihood.”; [Par. 0034], “flight hours may be adjusted to take advantage of part-time noise sensitive properties and fly during hours when such properties are deemed noise insensitive. In the illustrated embodiment, property W may be deemed noise insensitive during non-school hours and property X may be deemed noise insensitive during non-business hours. Other time shifting techniques may include considering when public events occur (e.g., outdoor events) and avoid flybys during these events, or accessing public transportation schedules and scheduling the timing of flybys during noisy times (e.g., during rush hour bus schedules, while trains are in the area, etc.).

	Kubie teaches to predict background noise of a geographic region based on a noise exposure map as described above, but does not explicitly disclose to predict the background noise of the region using a model.

	However, Beckman teaches to predict the background noise of the region using a model. ([Par. 0019], “The trained machine learning system, or a sound model developed using such a trained machine learned system, may then be used to predict noises that maybe expected when an aerial vehicle operates in a predetermined location, or subject to a predetermined set of conditions, at given velocities or positions, or in accordance with any other characteristics.”;”

The motivation for combining Kubie and Beckman is similar as described in claim 1 above.

Regarding to claim 5, the combination of Kubie and Beckman teaches the system of claim 1

Kubie further teaches the operations further comprising: 
	generating, for each of a plurality of regions in a map, 10a predicted background noise loudness of the respective region; ([Par. 0023 – 0024], “Noise exposure updater 210 uses the terrestrial map 230 to generate a noise exposure map 220, which it stores into noise exposure database 205 (process block 310).”; [Par. 0024], “Noise exposure map 400 includes properties A-X indexed to noise exposure values 405. Noise exposure values 405 may include one or more values that represent an amount of noise to which a given property has been exposed overtime (e.g., cumulative noise exposure) by UAV flights. In one embodiment, noise exposure values 405 include heat map values indicative of cumulative noise exposures for each property. In one embodiment, noise exposure values 405 may also include other noise related data, such as a registry for noise complaints, indications of whether a property is deemed noise sensitive or noise insensitive, noise related threshold values, hours/dates of when a given property is deemed noise insensitive vs noise sensitive, etc. In one embodiment, at least one of the noise exposure values 405 for each property is a value that quantifies cumulative noise exposures for that property.”)
	identifying an origin and destination of an aircraft; ([Par. 0016], “Residential property K
is illustrated as a destination property for three separate flight paths 110A, 110B, and 110C of three different UAVs 105A, 105B, and 105C, respectively. UAV 105C flies along a flight path 110C that includes a waypoint 115 prior to flying to destination property K.” [Par. 0030], “Upon receipt of a flight routing request (process block 505), flight routing system 215 accesses noise exposure map 220 in noise exposure database 205 (process block 510). Flight routing system 215 references noise exposure map 220 to generate a new flight path 235 over neighborhood 100 that load balances the additional noise exposures that the new flight path 235 will contribute to noise exposure map 220. Flight routing system 215 may consider a number of factors when making flight routing decisions. These factors are tracked on a per property basis using noise exposure records 225 and noise exposure values 227.”; this is interpreted as the aerial vehicle generates a fly route to the destination upon receiving a request. The origin is where the UAV initially located.)
	identifying a plurality of routes from the origin to the destination, each of the plurality of routes including at least one of the plurality of regions in the map; ([Par. 0031], “flight routing system 215 strives to distribute or load balance noise exposures across neighborhood 100 to reduce the likelihood that any one noise sensitive property will receive a disproportionate share of nuisance noise from UAVs 105. In one embodiment, load leveling may be accomplished by attempting to evenly distribute or scatter flight paths 110 across neighborhood 100 using variable waypoints 115 or variable, and sometimes non-direct, paths. However, load leveling between properties within neighborhood 100 can still account for the differing noise sensitivities of the properties and does not mean that noise exposure events will not be intentionally concentrated towards properties deemed noise insensitive. Rather, the load leveling described herein attempts to bias noise exposure events towards properties deemed noise insensitive while also distributing or spreading out noise exposure events across the properties deemed noise sensitive.” Wherein the “variable waypoint 115 or non-direct path” reads on “a plurality of route from the origin to the destination.” This is interpreted as the aerial vehicle generates an initial, direct path to the destination but it also considers alternative paths (variable waypoint or non-direct path) to avoid contributing noise to sensitive area along the path.)
	comparing the predicted background noise loudness of the at least one of the 15plurality of regions included in a first route of the plurality of routes to the predicted background noise loudness of the at least one of the plurality of regions included in a second route of the plurality of routes; ([Par. 0032], “515, flight routing system 215 considers whether a new flight path 235 will cause one or more properties to exceed an associated noise threshold. If a noise threshold of one or more properties will be exceeded by a potential new flight path 235, then flight routing system 215 will attempt to reroute new flight paths away from such properties (process block 520). Noise thresholds may be associated with a cumulative noise exposure value (e.g., heat map value), a frequency of noise exposure incidents (e.g., frequency of the cumulative noise exposures for a given property), whether or not a threshold number of noise complaints have been registered for a given property, or otherwise. In one embodiment, multiple thresholds may be associated with a given noise exposure value. As each threshold is exceeded, or based upon the amount a single threshold has been exceeded, the likelihood that a route will be directed away from a given property may also increase. In some embodiments, rerouting away from a given property having one or more noise related thresholds exceeded may increase with exponential likelihood.” This interpreted as when noise exposure along an initial, direct path is expected to exceed a noise threshold associated with noise sensitive properties within a respective region along the direct path, the system could attempt to reroute to a new flight path away from noise sensitive properties. The new flight path might have a higher noise threshold because the aerial vehicle could fly over noise insensitive properties comparing to the initial path that flies over noise sensitive properties. Note that “noise insensitive properties” is area that has already been noisy as described in [Par. 0017])
	selecting the first route or the second route based on the comparison; ([Par. 0033 – 0034], “In a decision block 525, flight routing system 215 determines whether properties deemed noise insensitive (e.g., properties S, T, O, P, Q, R, U, V, X and sometimes W or X), are in neighborhood 100 and reside along a potential flight path. If so, routes that pass over or along the noise insensitive properties while still being capable of achieving the goals of the UAV mission (e.g., reaching a destination property, etc.) are favored (process block 530). [0034] In a decision block 535, flight routing system 215 determines whether properties deemed noise sensitive (e.g., properties A-L, N, and sometimes W or X), are in neighborhood 100 and reside along the potential flight path. If so, process 500 continues to a process block 540 where a number of noise mitigation and load leveling strategies may be employed to route the new flight path over or along these noise insensitive properties. For example, flight hours may be adjusted to take advantage of part-time noise sensitive properties and fly during hours when such properties are deemed noise insensitive. In the illustrated embodiment, property W may be deemed noise insensitive during non-school hours and property X may be deemed noise insensitive during non-business hours. Other time shifting techniques may include considering when public events occur (e.g., outdoor events) and avoid flybys during these events, or accessing public transportation schedules and scheduling the timing of flybys during noisy times (e.g., during rush hour bus schedules, while trains are in the area, etc.).”) and 
routing an aerial vehicle over the selected route. ([0034] In a decision block 535, flight routing system 215 determines whether properties deemed noise sensitive (e.g., properties A-L, N, and sometimes W or X), are in neighborhood 100 and reside along the potential flight path. If so, process 500 continues to a process block 540 where a number of noise mitigation and load leveling strategies may be employed to route the new flight path over or along these noise insensitive properties.”; ; ([Par. 0032], “515, flight routing system 215 considers whether a new flight path 235 will cause one or more properties to exceed an associated noise threshold. If a noise threshold of one or more properties will be exceeded by a potential new flight path 235, then flight routing system 215 will attempt to reroute new flight paths away from such properties (process block 520). Noise thresholds may be associated with a cumulative noise exposure value (e.g., heat map value), a frequency of noise exposure incidents (e.g., frequency of the cumulative noise exposures for a given property), whether or not a threshold number of noise complaints have been registered for a given property, or otherwise.”)

	Kubie teaches to predict background noise of a geographic region based on a noise exposure map as described above, but does not explicitly disclose to predict the background noise of the region using a model.

	However, Beckman teaches to predict the background noise of the region using a model. ([Par. 0019], “The trained machine learning system, or a sound model developed using such a trained machine learned system, may then be used to predict noises that maybe expected when an aerial vehicle operates in a predetermined location, or subject to a predetermined set of conditions, at given velocities or positions, or in accordance with any other characteristics.”;”

The motivation for combining Kubie and Beckman is similar as described in claim 1 above.

Regarding to claim 6, the combination of Kubie and Beckman teach the system of claim 5.
Kubie further teaches the operations further comprising: 
	aggregating predicted background noise loudness of regions included in the first route; ([Par. 0024], “Noise exposure values 405 may include one or more values that represent an amount of noise to which a given property has been exposed overtime (e.g., cumulative noise exposure) by UAV flights. In one embodiment, noise exposure values 405 include heat map values indicative of cumulative noise exposures for each property. In one embodiment, noise exposure values 405 may also include other noise related data, such as a registry for noise complaints, indications of whether a property is deemed noise sensitive or noise insensitive, noise related threshold values, hours/dates of when a given property is deemed noise insensitive vs noise sensitive, etc. In one embodiment, at least one of the noise exposure values 405 for each property is a value that quantifies cumulative noise exposures for that property.” This is interpreted as the noise exposure values calculated the noise exposure map indicates a cumulative of background noise associated with noise sensitive region and noise insensitive region. The noise sensitive region and noise insensitive region are along in the initial flight path and other new flight path.) 
aggregating predicted background noise loudness of regions included in the 25second route ([Par. 0024], “Noise exposure values 405 may include one or more values that represent an amount of noise to which a given property has been exposed overtime (e.g., cumulative noise exposure) by UAV flights. In one embodiment, noise exposure values 405 include heat map values indicative of cumulative noise exposures for each property. In one embodiment, noise exposure values 405 may also include other noise related data, such as a registry for noise complaints, indications of whether a property is deemed noise sensitive or noise insensitive, noise related threshold values, hours/dates of when a given property is deemed noise insensitive vs noise sensitive, etc. In one embodiment, at least one of the noise exposure values 405 for each property is a value that quantifies cumulative noise exposures for that property.” This is interpreted as the noise exposure values calculated the noise exposure map indicates a cumulative of background noise associated with noise sensitive region and noise insensitive region. The noise sensitive region and noise insensitive region are along in the initial flight path and other new flight path), wherein the selection of the first route or the second route is based on the first aggregating and the second aggregating. ([Par. 0030], “Upon receipt of a flight routing request (process block 505), flight routing system 215 accesses noise exposure map 220 in noise exposure database 205 (process block 510). Flight routing system 215 references noise exposure map 220 to generate a new flight path 235 over neighborhood 100 that load balances the additional noise exposures that the new flight path 235 will contribute to noise exposure map 220. Flight routing system 215 may consider a number of factors when making flight routing decisions. These factors are tracked on a per property basis using noise exposure records 225 and noise exposure values 227.”)

Claims 8 - 12 describe a non-transitory computer readable storage medium that have substantially same scope as claims 1, 3 – 6 respectively. Therefore, claims 8 - 12 are rejected under 35 USC § 103 for the same reason as described in claims 1, 3 – 6 respectively above.
Claims 14 - 19 describe a method that have substantially same scope as claims 1-6 respectively. Therefore, claims 14 - 19 are rejected under 35 USC § 103 for the same reason as described in claims 1 - 6 respectively above.

Claims 7, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kubie and Beckman in further view of Ma et al. (English Translation of WO 2017088154 A1; hereafter Ma).
Regarding to claim 7, the combination of Kubie and Beckman teach the system of claim 5.
Kubie further teaches determining a minimum predicted background noise loudness along the selected route; ([Par. 0015], “When generating the new flight paths, the flight routing subsystem may consider a multitude of factors when load leveling, including: a noise exposure map, the location of a destination property in the neighborhood, the presence and location of noise insensitive or noise sensitive properties in the neighborhood, noise complaints, hours of operations of local businesses or schools, public transportation schedules, public events, anonymized data of life patterns, etc. The new flight paths may load level the additional noise exposures for new flight paths by varying the flight paths,
introducing varied waypoints, varying flight altitudes, gliding over certain properties, directing active
noise cancellation efforts in the direction of noise sensitive properties, and otherwise. In one
embodiment, the flight routing system calculates a new flight path for every UAV flight over the neighborhood controlled by the noise mitigation system.”; [Par. 0017 – 0018], “Neighborhood 100 may include a number of properties deemed noise insensitive. A noise insensitive property is a property that the noise mitigation system has tagged as being relatively tolerant to UAV noise. For example, these are properties that are already noisy or subject to alternative sources of noise, or properties that are relatively unpopulated therefore UAV noise is not likely to significantly bother inhabitants… Neighborhood 100 may also include a number of noise sensitive properties. A noise sensitive
property is a property that the noise mitigation system has tagged as being relatively intolerant to UAV
noise. For example, noise sensitive properties may include schools in session, residences in quiet
areas of neighborhood 100, residences for which a UAV noise complaint has been registered,
businesses during business hours, or otherwise”).30selected route;
determining an altitude for the aircraft along the selected route to be above a predefined altitude in response to noise sensitive properties (region) along the selected path. ([Par. 0035], “Another technique that may be employed is to strategically glide, or partially glide, UAVs 105
when flying near noise sensitive properties, particularly properties that have registered UAV noise
complaints. In one embodiment, flight routing system 215 schedules the UAV to temporarily disable or
reduce rotor thrust to reduce or eliminate rotor noise at strategic locations. The new flight path may
also include planned rises in altitude at a strategic location prior to disabling or reducing rotor thrust so
that a scheduled glide path, or partial glide path with reduced rotor thrust, can temporarily tradeoff altitude for reduced UAV noise when travelling proximate to a selected noise sensitive property.” This is interpreted as when there are noise sensitive properties along the flight path, the aircraft could plan to rise its altitude above its predefined altitude that is set for the selected path)

Kubie teaches to rise altitude of the aircraft where there are noise sensitive properties along the selected path, wherein the noise sensitive properties are identified as quiet area of neighborhood as described above, but the combination of Kubie and Beckman do not explicitly disclose to comparing the minimum predicted background noise loudness to a noise threshold, the minimum predicted background noise 5loudness being below the noise threshold indicating a quiet area.

However, Ma teaches to comparing the minimum predicted background noise loudness to a noise threshold, the minimum predicted background noise 5loudness being below the noise threshold indicating a quiet area. (Page 15, line 43 – 46, “when the GPS is located at the working place, the noise sensor may also be activated. When the noise intensity is less than a certain set noise intensity threshold, the user may be in the conference at present, or the user is in a relatively quiet office area.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Kubie and Beckman to incorporate the teaching of Ma. The modification would have been obvious because identifying quiet area by comparing background noise to a noise threshold, it allows a more accurate determination of quiet (noise sensitive) area. 

Claim 13 describes a non-transitory computer readable storage medium that has substantially same scope as claim 7. Therefore, claim 13 is rejected under 35 USC § 103 for the same reason as described in claim 7 above.
Claim 20 describes a method that has substantially same scope as claim 7. Therefore, claim 20 is rejected under 35 USC § 103 for the same reason as described in claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668